475 So. 2d 167 (1985)
Rufus L. PARROTT
v.
STATE of Mississippi.
No. 55664.
Supreme Court of Mississippi.
September 11, 1985.
William E. Tisdale, Sekul, Hornsby & Teel, Biloxi, for appellant.
Edwin Lloyd Pittman, Atty. Gen. by Billy L. Gore, Asst. Atty. Gen., Jackson, for appellee.
Before PATTERSON, C.J., and DAN M. LEE and SULLIVAN, JJ.
DAN M. LEE, Justice, for the Court:
Rufus L. Parrott was convicted in the Circuit Court of Harrison County of attempted armed robbery, and was sentenced to forty years in the state penitentiary. He appealed, assigning seven errors to the court below.
Under the authority of Morea v. State, 329 So. 2d 527 (Miss. 1976), we find that this appeal raises no issues which require discussion. See Willis v. State, 475 So. 2d 163 (1985), Jordan v. State, 474 So. 2d 622 (1985). We affirm the conviction of attempted armed robbery and sentence of forty years.
AFFIRMED.
PATTERSON, C.J., WALKER and ROY NOBLE LEE, P.JJ., and HAWKINS, PRATHER, ROBERTSON, SULLIVAN and ANDERSON, JJ., concur.